UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI(
--------------------------------------------------------------X

LS PARRY INC,

                                   Plaintiff,                      ORDER

                 - against -                                        18 Civ.11808 (NSR)

TEPEYAC LLC et al.,

                                   Defendants.

--------------------------------------------------------------X

Roman, DJ.:

                 The Comt waives the Initial Pre-trial Conference and sets the following briefing

schedule: Defendants' Motion to Dismiss is due on September 20, 2019; Plaintiffs Opposition is

due on October 21, 2019, and Defendants' Reply Memorandum is due on November 5, 2019. The

parties are to serve two comtesy copies upon the Court coterminously with their service upon one

another. All documents are to be uploaded to ECF on November 5, 2019 in accordance with this

Court's bundling rule.

                 The Court directs the parties to complete a Case Management Plan and Scheduling

Order (blank form attached hereto). Said Scheduling Order shall be submitted to chambers by

August 30, 2019. After review and approval of the Scheduling Order, the Court will issue an Order

of Reference to Judge Lisa Margaret Smith for general pretrial purposes. The parties are directed

to contact Judge Smith within seven (7) business days of the date of the Order of Reference to

schedule a conference.
               The Clerk of the Court is respectfully directed to terminate the Motions at ECF Nos.

17 and 18. This constitutes the Court's Order.



                                                            SO ORDERED.

Dated:         White Plains, New York
               August 16, 2019

                                                            Nelson S. Roman, U.S.D.J.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI(
-------------------------------------------------------------x

LS PARRY INC.,
                                                                 CIVIL CASE DISCOVERY PLAN
                                     Plaintiff,                  AND SCHEDULING ORDER
          - against -


 TEPEYAC, LLC
                                      Defendants.                18 CV 11898 (NSR)

-------------------------------------------------------------x

This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with counsel,
pursuant to Fed. R. Civ. P. 16 and 26(f):

 1.       All parties [consent] [do not consent] to conducting all further proceedings before a
          Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c). The parties
          are free to withhold consent without adverse substantive consequences. (If all parties
          consent, the remaining paragraphs of this form need not be completed.)

 2.       This case [is] [is not] to be tried to a jury.

 3.       Joinder of additional paiiies must be accomplished by _ _ _ _ _ _ _ _ __

 4.       Amended pleadings may be filed until _ _ _ _ _ _ _ __

 5.       Interrogatories shall be served no later than _ _ _ _ _ _ _ _ _ , and responses thereto
          shall be served within thirty (30) days thereafter. The provisions of Local Civil Rule 33.3
          [shall] [shall not] apply to this case.

 6.       First request for production of documents, if any, shall be served no later than


 7.      Non-expert depositions shall be completed by _ _ _ _ _ _ _ _ _ _ _ __

          a.       Unless counsel agree otherwise or the Court so orders, depositions shall not be held
                   until all parties have responded to any first requests for production of documents.

          b.       Depositions shall proceed concurrently.

          c.       Whenever possible, unless counsel agree otherwise or the Court so orders, non-party
                   depositions shall follow party depositions.
8.     Any further interrogatories, including expert interrogatories, shall be served no later than


9.     Requests to Admit, if any, shall be served no later than - - - - - - - - - -

 10.   Expert reports shall be served no later than _ _ _ _ _ _ _ _ __

 11.   Rebuttal expert reports shall be served no later than - - - - - - - - - -

 12.   Expe1i depositions shall be completed by _ _ _ _ _ _ _ _ __

 13.   Additional provisions agreed upon by counsel are attached hereto and made a part hereof.

 14.   ALL DISCOVERY SHALL BE COMPLETED BY - - - - - - - - - -

 15.   Any motions shall be filed in accordance with the Comi' s Individual Practices.

 16.   This Civil Case Discovery Plan and Scheduling Order may not be changed without leave of
       Court (or the assigned Magistrate Judge acting under a specific order ofreference).

 17.   The Magistrate Judge assigned to this case is the Hon. _ _ _ _ _ _ _ _ __

 18.   If, after ent1y of this Order, the parties consent to trial before a Magistrate Judge, the
       Magistrate Judge will schedule a date ce1iain for trial and will, if necessary, amend this Order
       consistent therewith.

 19.   The next case management conference is scheduled for - - - - - - - - - -, at
       _ _ _ _ _ . (The Court will set this date at the initial conference.)




SO ORDERED.

Dated: White Plains, New York




                                                      Nelson S. Roman, U.S. District Judge
